Case 2:21-cv-11663-SDW-MAH Document 1 Filed 05/24/21 Page 1 of 10 PageID: 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 Shaul Rosenberg, individually and on behalf of
 all others similarly situated,                        C.A. No:
                                    Plaintiff,
                                                       CLASS ACTION COMPLAINT

                                                       DEMAND FOR JURY TRIAL




        -v.-
 Midland Credit Management, Inc., and John
 Does 1-25,


                        Defendant(s).

                                           COMPLAINT

       Plaintiff Shaul Rosenberg (hereinafter “Plaintiff”) brings this Class Action Complaint by

and through his attorneys, Stein Saks PLLC, against Defendant Midland Credit Management, Inc.

(hereinafter “Defendant MCM”), individually and on behalf of a class of all others similarly situated,

pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of

Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based upon

Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA” or the “Act”) in

   1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

   concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."
Case 2:21-cv-11663-SDW-MAH Document 1 Filed 05/24/21 Page 2 of 10 PageID: 2




  Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

  "the effective collection of debts" does not require "misrepresentation or other abusive debt

  collection practices." 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to "insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged." 15 U.S.C. § 1692(e).

  After determining that the existing consumer protection laws were inadequate. Id. § 1692(b),

  Congress gave consumers a private cause of action against debt collectors who fail to comply

  with the Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

  action pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where a substantial part of the events or omissions giving rise to the claim occurred.

                                    NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of New Jersey consumers under

  § 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collections Practices Act ("FDCPA").

     6.      Plaintiff is seeking damages and declaratory relief.




                                             PARTIES
Case 2:21-cv-11663-SDW-MAH Document 1 Filed 05/24/21 Page 3 of 10 PageID: 3




     7.      Plaintiff is a resident of the State of New Jersey, County of Hudson, and resides at

  508 34th St. Apt. 5, Union City, New Jersey 07087.

     8.      Defendant MCM is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and as used in the FDCPA and can be served upon their registered agent,

  Corporation Service Company, at 80 State Street, Albany, NY 12207.

     9.      Upon information and belief, Defendant MCM is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.

     10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery and

  should be made parties to this action.
Case 2:21-cv-11663-SDW-MAH Document 1 Filed 05/24/21 Page 4 of 10 PageID: 4




                                       CLASS ALLEGATIONS

     11.      Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     12.      The Class consists of:

           a. all individuals with addresses in the State of New Jersey;

           b. to whom Defendant MCM sent a collection letter attempting to collect a consumer

              debt;

           c. containing deceptively worded settlement offers;

           d. which letter was sent on or after a date one (1) year prior to the filing of this action

              and on or before a date twenty-one (2l) days after the filing of this action.

     13.      The identities of all class members are readily ascertainable from the records of

  Defendants and those companies and entities on whose behalf they attempt to collect and/or

  have purchased debts.

     14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

  partners, managers, directors and employees of the Defendants and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     15.      There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendants' written communications to consumers, in the forms attached as

  Exhibit A, violate 15 U.S.C. §§ 1692e.

     16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the
Case 2:21-cv-11663-SDW-MAH Document 1 Filed 05/24/21 Page 5 of 10 PageID: 5




  Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

  handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

  nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

     17.     This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

             a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above is so numerous that joinder of all members

                 would be impractical.

             b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Class and those questions predominance over any

                 questions or issues involving only individual class members. The principal issue

                 is whether the Defendants' written communications to consumers, in the forms

                 attached as Exhibit A violate 15 U.S.C. § 1692e.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                 Defendants' common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 class members insofar as Plaintiff has no interests that are adverse to the absent

                 class members. The Plaintiff is committed to vigorously litigating this matter.

                 Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiff nor his counsel have
Case 2:21-cv-11663-SDW-MAH Document 1 Filed 05/24/21 Page 6 of 10 PageID: 6




                 any interests which might cause them not to vigorously pursue the instant class

                 action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single

                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

     18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Class predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.

     19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).


                                     FACTUAL ALLEGATIONS

     20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

     21.     Some time prior to February 24, 2021, an obligation was allegedly incurred to

  creditor Capital One Bank (USA), N.A.

     22.     The Capital One Bank (USA), N.A. obligation arose out of transactions incurred

  primarily for personal, family or household purposes.
Case 2:21-cv-11663-SDW-MAH Document 1 Filed 05/24/21 Page 7 of 10 PageID: 7




     23.     The alleged Capital One Bank (USA), N.A. obligation is a "debt" as defined by 15

  U.S.C.§ 1692a(5).

     24.     Capital One Bank (USA), N.A. is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

     25.     Capital One Bank (USA), N.A. purportedly sold the alleged debt to Defendant MCM

  who is collecting the alleged debt.



                            Violation – February 24, 2021 Collection Letter

     26.     On or about February 24, 2021, Defendant MCM sent the Plaintiff a collection letter

  (the “Letter”) regarding the alleged debt owed to Capital One Bank (USA), N.A. See a true and

  correct copy of the Letter attached at Exhibit A.

     27.     The letter states a current balance of $3,589.88 and gives three payment options:

             1) 10% OFF - Pay 1 payment of $3,230.89.

             2) 5% OFF - Pay 6 monthly payments of $568.40

             3) Pay $50 per month – Payments as low as $50 per month.

     28.     The third option provided by Defendant is not adequately explained and results in

  two different possible interpretations.

     29.     First, Option 3 might be construed to be an option where a discounted amount is

  being paid in monthly payments of $50 a month.

     30.     Second, Option 3 might be construed to be an option where monthly payments of

  $50 would be made until the debt is paid off.

     31.     By failing to explain whether Option 3 is a settlement option or a full pay option, the

  Letter is false, deceptive and misleading.
Case 2:21-cv-11663-SDW-MAH Document 1 Filed 05/24/21 Page 8 of 10 PageID: 8




     32.     In addition, if Option 3 means that the $50 payment would be made until the debt is

  fully paid off, the letter is deceptive because it describes all three options as “options designed

  to save you money.” If the debt is being paid in full under Option 3, it is not a discount program

  and therefore the letter is deceptive.

     33.     As a result of Defendants’ deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.


                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     34.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     35.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     36.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     37.     Defendant violated §1692e:


             f. As the Letter it is open to more than one reasonable interpretation, at least one of

                 which is inaccurate in violation of §1692e(2).

             g. By making a false and misleading representation in violation of §1692e(10).


     38.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.
Case 2:21-cv-11663-SDW-MAH Document 1 Filed 05/24/21 Page 9 of 10 PageID: 9




                                        DEMAND FOR TRIAL BY JURY


       39.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.


                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Shaul Rosenberg, individually and on behalf of all others

similarly situated, demands judgment from Defendant MCM as follows:

       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.

       May 24, 2021                                  Respectfully Submitted,


                                                             /s/ Raphael Deutsch
                                                             By: Raphael Deutsch, Esq.
                                                             Stein Saks, PLLC
                                                             285 Passaic Street
                                                             Hackensack, NJ 07601
                                                             (P): (201) 282-6500 ext. 107
                                                             (F): (201) 282-6501
                                                             (E) rdeutsch@steinsakslegal.com
                                                             Attorneys For Plaintiff
Case 2:21-cv-11663-SDW-MAH Document 1 Filed 05/24/21 Page 10 of 10 PageID: 10




                                      2
